The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Lisa A. Holmes's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.

                                                                          , C.J.
                                                    Hardesty


                                                                             J.
                                                    Parraguirr


                                                     1:=M----sz1
                                                    Douglas


                                                   C-4-4
                                                    Cherry
                                                                             J.



                                                    Cid
                                                    Saro
                                                      itta


                                                                             J.
                                                    Gibbons


                                                          geku
                                                          r lent
                                                    Pickering
                                                                   7
                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Lisa A. Holmes
                     Perry Thompson, Admissions Office, United States Supreme Court



SUPREME COURT
     OF
   NEVADA
                                                      2
(0) I947A 4WD